Mb. Justice Mitchell,
dissenting:
A man in apparent good health, with no evidence of any .premonitory symptoms of serious disease, left his home for .a walk, came back in half an hour with a bruise on his right temple’ and scratches on his face, saying he had fallen on loose stones in the path, complained of pain in his head, shortly lapsed into unconsciousness and remained in that condition two days until he died. Prima facie the evidence points to external violence as the cause of death. The fact that the injuries .were not' such as ordinarily would kill, and the presence of symptoms indicating uraemic poisoning may raise a doubt'as to the real cause of death, but it is a doubt for a jury, not the court, to settle. The absence of a complete post mortem examination which might more clearly have determined the cause of death is not the plaintiff’s fault. Defendant had notice and did not ask a post mortem. I am also of *457opinion that the declarations of the deceased as to the cause of the fall were clearly within the rule as to res gestee and regard the opinion in this case as at variance with that filed today in Van Eman v. Fidelity Co. I would reverse this judgment and enter judgment for plaintiff on the verdict.